In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-1006
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellant,
                               v.

RICARDO U. GARCIA,
                                           Defendant-Appellee.

                        ____________
       Appeal from the United States District Court for the
       Northern District of Indiana, Fort Wayne Division.
      No. 1:03-CR-23-TS—Theresa L. Springmann, Judge.
                        ____________
       ARGUED JULY 6, 2004—DECIDED JULY 15, 2004
                      ____________



 Before POSNER, EASTERBROOK, and KANNE, Circuit
Judges.
  EASTERBROOK, Circuit Judge. An officer on routine patrol
in Ft. Wayne, Indiana, at 2:30 A.M. saw a car driving
unusually slowly on a residential street. Out of curiosity he
checked its license plate using a computer terminal in the
patrol car and learned that it matched a different auto.
That violation of the vehicular code justified a stop, inde-
pendent of any suspicion that a valid plate had been at-
tached to a stolen car to avoid detection. The driver claimed
not to be carrying a license or any other identification; he
gave his name as Hector Bazan. After smelling alcohol on
2                                                No. 04-1006

the driver’s breath, the officer administered a breathalyzer
test; the results implied that the driver was intoxicated. A
quick check on the patrol car’s terminal showed that no
“Hector Bazan” was licensed to drive in Indiana. At this
point the officer had probable cause to believe that “Bazan”
had committed at least one traffic infraction (driving a car
that that lacked proper license plates) and two crimes
(driving without a license and driving under the influence
of alcohol).
   Fort Wayne’s police department discourages “John Doe”
bookings, so the officer was anxious to pin down the driver’s
name. He told the driver that if he could prove his identity,
then he would receive citations and summonses; otherwise
he would be fingerprinted and booked at the stationhouse.
“Bazan” said that he had identification at home and offered
to show the officer where he lived. The officer handcuffed
“Bazan” and put him in the back of the squad car for the
drive. Once at home, “Bazan,” still in handcuffs, unlocked
the front door and entered; the officer followed. (By then a
second officer had joined the first; we ignore this detail.)
The district court found that the driver “did not tell the of-
ficers to stay outside, nor did he invite them in.” “Bazan”
walked through several rooms, trying in vain to find the
identification he was seeking. Tagging along, the officer saw
evidence that the house was a bogus-ID mill. Instead of
allowing “Bazan” to keep searching, the officer told him to
sit down while the police obtained a search warrant—
which they did, by telephone. Executing the warrant, the
police seized evidence that the occupants of the house were
making fraudulent documents. They also discovered who
the driver really is. Apparently he lacked enough confidence
in his handiwork to carry one of the fakes himself, but he
had strong reason not to tote anything bearing his real
name. An open shoebox contained court papers with the
name Ricardo Garcia in the caption. Using the squad car’s
terminal a third time, the police found that Garcia was
evading two warrants for his arrest. The crime: forgery.
No. 04-1006                                                3

  A federal indictment charged Garcia with possessing
document-making implements with the intent to produce
false identification. See 18 U.S.C. §1028(a)(5). The district
court granted his motion to suppress the evidence seized
from his home, ruling that the warrant depends on infor-
mation that the fourth amendment barred the police from
learning. As the district judge understood the situation,
Garcia had not been arrested but instead had been detained
on reasonable suspicion. See Terry v. Ohio, 392 U.S. 1
(1968). Although the judge recognized that police may
follow an arrested suspect wherever he goes, even inside a
residence, see Washington v. Chrisman, 455 U.S. 1, 6-7
(1982), she held that they are forbidden to do the same with
persons stopped under Terry. The United States has taken
an interlocutory appeal, which the Criminal Appeals Act
authorizes. See 18 U.S.C. §3731 ¶2.
  The district court’s premise is false, and the bad premise
spoiled the conclusion. Garcia had been arrested. His traffic
stop was itself an arrest on probable cause. See Whren v.
United States, 517 U.S. 806 (1996). That is why, we have
held, it is inappropriate to treat investigations following
traffic stops as governed by Terry, when the stop rests on
probable cause to believe that an offense has been commit-
ted. See United States v. Childs, 277 F.3d 947, 952-54 (7th
Cir. 2002) (en banc). This stop was supported by probable
cause, and soon probable cause to believe that Garcia had
committed two more offenses turned up. Custody had ample
support.
  To call particular custody an “arrest” does not necessarily
mean that a given search or seizure is reasonable. No
matter how much custody may be permissible—Atwater v.
Lago Vista, 532 U.S. 318 (2001), holds that police may make
full custodial arrests for fine-only offenses, so there is no
doubt that the officer could have taken Garcia to the
stationhouse without ado—the reasonableness of a search
or seizure depends on what actually happens rather than
4                                                 No. 04-1006

what could have happened. See Childs, 277 F.3d at 953.
That is why police may not conduct full searches of drivers,
passengers, and vehicles in all routine traffic stops. See
Knowles v. Iowa, 525 U.S. 113 (1998). Most drivers are giv-
en citations and sent on their way. Because the principal
justifications for full searches are the need to detect risks to
the arresting officers and to preserve evidence that suspects
could destroy on the way to the lockup, there is slight
warrant for intrusive steps when detention is brief and the
drivers (and most evidence) will soon depart. Compare
Knowles with Gustafson v. Florida, 414 U.S. 260 (1973), and
United States v. Robinson, 414 U.S. 218 (1973).
   Garcia was not among those covered by a catch-and-
release regimen, however. He could not produce a driver’s
license, and Gustafson holds that a driver who lacks a
license is subject to full custodial arrest and thorough
search. Moreover, Garcia was inebriated; the police could
not let him drive away and endanger others on the road. So
they took him into custody. Both in the squad car and
during the tour of his home Garcia was in handcuffs. It
would have been folly for the police to let him enter the
home and root about unobserved. What if Garcia set out to
look for weapons rather than identification? So it was rea-
sonable to go with him if he entered at all—no less rea-
sonable than in Chrisman itself. A police officer stopped
Overdahl, a university student, carrying a bottle of gin.
As Overdahl was under 21 and not entitled to possess or
drink liquor, he had committed an offense. The officer asked
for identification; Overdahl volunteered to retrieve it from
his dormitory room. Standing in the door and observing
while Overdahl searched for ID, the officer saw Chrisman,
Overdahl’s roommate, committing a drug offense. The Court
held that the officer had acted reasonably, so Chrisman
could be prosecuted based on what the officer had seen. If
it was reasonable for the officer to keep Overdahl in view,
it was no less reasonable to keep Garcia in view—for
No. 04-1006                                                 5

Garcia’s offenses were more serious, and the risk that he
would retrieve a weapon or take an opportunity to flee was
appreciably greater. (Note, too, that the Court treated
Overdahl as under arrest, not as the target of a Terry stop.
The police had probable cause to think that Overdahl had
committed a crime; just so with Garcia.)
  That leaves only the question whether it was unreason-
able to give Garcia the choice of looking for identification.
Yet increasing a suspect’s options cannot harm him; addi-
tional options provide benefits, and as long as suspects
are free to refuse they cannot be made better off by a rule
forbidding the offer. Many persons situated similarly to
Garcia (but not having evidence of crime in plain view at
home) welcome the opportunity to find their drivers’ li-
censes and thus avoid full custodial arrests. Perhaps drink
prevented Garcia from appreciating that the police would
keep their eyes open, and that his situation would go from
bad to worse, but when making the offer and tagging along
the police did not know this; a suspect’s poor choice does not
render unconstitutional an officer’s objectively reasonable
offer.
  The district judge was led astray by the language the
police used at the hearing. Officer Bonar, who stopped
Garcia’s car, testified that he did not plan to arrest the
driver unless he was unable to provide positive identifica-
tion, and that even while in handcuffs Garcia was “detained”
rather than “under arrest.” From this the district judge
concluded that it must have been a Terry stop; there is no
other alternative to “arrest.” Fourth amendment jurispru-
dence, however, is objective. See Whren, supra, 517 U.S. at
811-16. See also, e.g., Maryland v. Pringle, 124 S. Ct. 795,
800 (2003); Ohio v. Robinette, 519 U.S. 33, 38-39 (1996);
Maryland v. Macon, 472 U.S. 463, 470-71 (1985); Scott v.
United States, 436 U.S. 128, 136 (1978). It does not matter
what Bonar was thinking or planning. Reasonableness
depends on facts, not labels. Officer Bonar evidently uses
6                                               No. 04-1006

the word “arrest” to mean what the Supreme Court calls
a “full custodial arrest”—a trip to the stationhouse for
booking and incarceration. He uses the word “detention”
to mean what the Supreme Court calls an arrest. Police
officers’ diction does not affect the constitutional inquiry.
Definitions do not matter either. The fourth amendment
asks whether a particular search was “reasonable” rather
than whether a suspect was “under arrest.” If a person in
custody on probable cause elects to hunt for identification
at home in order to reduce the custody’s duration, it is
reasonable for police to keep him in view to ensure that
credentials are the only object of the expedition. Thus the
police were entitled to be in a place where evidence of crime
was in plain view; their observations were lawful; and as
they did not seize that evidence until a warrant had issued,
the exclusionary rule has no role to play.
                                                  REVERSED

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-15-04